Citation Nr: 1511930	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and a sleep disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and R.H.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from March 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in February 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

As discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder has been received.

The de novo claim for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1974 rating decision, the RO denied service connection for a nervous condition; the Veteran was notified of this decision and apprised of his appeal rights, but did not timely appeal.  New and material evidence was also not received within one year of this decision.

2.  The evidence received since the May 1974 rating decision, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. 

CONCLUSIONS OF LAW

1.  The May 1974 rating decision that denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received, and the petition to reopen the issue of entitlement to service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As the Board's determination represents a grant of the petition to reopen, a discussion of VCAA is not required at this time.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006).

II.  Law and Regulations

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

III.  Analysis

In May 1974, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.  The Veteran was notified of this decision and of his appeal rights in a May 22, 1974 letter, but did not perfect a timely appeal of that denial.  Moreover, no new evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision.

The RO denied the Veteran's claim in 1974, in part, because there was no evidence of a current disability.

Evidence associated with the claims file since the 1974 rating decision includes the Veteran's VA treatment records.  These records indicate that the Veteran has been diagnosed with anxiety. 

While cognizant that the Veteran was originally denied service connection for a nervous condition, in light of the recent diagnosis of anxiety, the Board has recharacterized the Veteran's claim as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran's claim was previously denied because there was no evidence of an acquired psychiatric disorder.  As noted, there is now evidence that indicates that the Veteran has been diagnosed with anxiety.  Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  For these reasons, the Board finds that the evidence received since May 1974 warrants a reopening of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection an acquired psychiatric disorder, and, to that extent only, the appeal is granted.


REMAND

As discussed, the claim for service connection for an acquired psychiatric disorder is being reopened based on the receipt of new and material evidence.  Upon review, however, the Board finds that additional development is required before the merits of this claim can be addressed. 

During the February 2014 hearing, the Veteran testified that he received psychiatric treatment in 1989 from a VA hospital in San Francisco.  See the Hearing Transcript (Tr.), pg 6.  These records have not been associated with the Veteran's claims file.  

The Veteran contends that he has an acquired psychiatric disorder as a result of marital problems he experienced while on active duty.  Id, at 5.  He contends that he had a psychiatric disability at this time, but managed to hide it from others.  Id, at 9. In this capacity, the Board notes that the Veteran reported to his treating clinicians that he began experiencing depression during his divorce 35 years ago.  See a December 2009 VA treatment record.   

Under these circumstances, the Veteran should be afforded a VA examination to determine the etiology of his claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issue on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The AOJ should attempt to obtain the Veteran's 1989 psychiatric treatment records from a VA hospital in San Francisco, California. 

The Board is also interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Then, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all current psychiatric disorders.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After examination of the Veteran and a review of the claims file, the examiner should do the following:

a) The examiner should list all psychiatric disabilities diagnosed on examination. 

b) For any psychiatric disability (other than PTSD) diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty.

c) If PTSD is diagnosed on examination, the examiner must identify the stressor(s) which serve as the basis for the PTSD diagnosis. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


